Title: To George Washington from Brigadier General James Clinton, 26 June 1779
From: Clinton, James
To: Washington, George


        
          Sir,
          H. Qrs Connojoharis Creek [N.Y.] June 26th 1779
        
        It is with singular Pleasure I can inform Your Excellency, that I have forwarded on to Lake Otsego one Hundred and twenty three Boats which are now at the Landing, thirty more are this day on the Road, and the remainder necessary to compleat the Complement of two hundred and twenty expected up in a few Days—I have also forwarded on all the Provision necessary for the use of the Detatchment for three months except about 500 Barrels which thro’ some disapointment had not arrived in Albany by the last accts, but I expect them by the remainder of the Boats and Waggons.
        I have given Genl Sullivan a similar account of my Situation and forwardness, and expect by the time I receive his Orders, I shall be perfectly in readiness to comply with them.
        I enclose a Copy of the Proceedings of the Genl Court Martial by which Mr H[enr]y Hare and NewBurrow were tried the former was executed last Monday, the latter is under sentence of Death.
        I flatter my self my Conduct on this Occasion will meet with your Excellency’s Approbation as I conceived Examples of this kind were absolutely necessary in our present Circumstances. I have the Honour to be with great respect Your Exell: humble Servant
        
          Jas Clinton
        
      